DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered and are persuasive. 
Regarding the objection to claim 1, noted on page 4 of the response, the amendment to claim 1 overcomes the objection, which is withdrawn.
Regarding the rejections of claim 2 under §112(a), Applicant’s arguments on page 4 of the response are persuasive and the rejection of claim 2 under §112(a) is withdrawn.
Regarding the rejections of claims 1-4 under §112(b), noted on page 4 of the response, the amendments to claims 1-4 overcome the rejections, which are withdrawn.
Regarding the rejection of claim 1 under §103 as unpatentable over Douglas ‘787 (US 2015/0042787 A1) in view of Cullum (US 2005/0132786 A1), Applicant’s arguments on page 6 of the response are persuasive and the rejection is withdrawn.  However, the amendment necessitates new grounds for rejecting claim 1 under §103 as unpatentable over Douglas ‘787 in view of Cullum, and in further view of Luetche (US 2004/0114154 A1) as set forth below.
On page 6, Applicant contends that “… the coincident alignment of the light dot with the luminous beam or the luminous dot, as claimed, does not occur in any manner described by the cited portions of Douglas” and further that “the cited portions of Douglas to not show ‘a coincidence of said moving luminous point with said fixed luminous line or dot identifying the diameter of said wheel’.”  The Examiner respectfully disagrees with the contention that Douglas does not disclose coinciding beams.  FIG. 2 of Douglas depicts two distinct light sources 124 having overlapping beams 126 that are depicted as coinciding at two points.  
The Examiner acknowledges, as argued by Applicant, that the text of Douglas does not expressly disclose the beams as coinciding.  Douglas also does disclose techniques for utilizing the coincidence of the beams for distance measurement purposes.  This is significant to the amendment to claim 1 in which the moving indicator means is recited as being configured to position said light dot such that said light dot is coincident with said luminous beam or said luminous dot, which is not taught by the combination of Douglas and Cullum.  However, as set forth in the current grounds for rejecting claim 1, Luetche teaches utilizing coincident measurement beams for distance measurement (FIG. 1 beams 10 and 12; [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Luetche’s teaching of using point-converged measurement beams for triangulation-based distance measurement with the machine taught by Douglas as modified by Cullum such that one of Cullum’s disclosed stepper motors is configured to position said light dot disclosed by Douglas ‘787 and Cullum such that said light dot is coincident with said luminous beam or said luminous dot.  The motivation would have been to enable the machine to determine distance measurements of wheel features such as wheel radius that are intrinsically useful for wheel balancing operations. 
Regarding the rejection of claim 2, the prior art does not appear to teach “wherein said moving indicator means is configured to position, said light dot by means of an operator rotating said wheel according to an arc of rotation, along an internal part of said wheel, coinciding with the position of said fixed luminous dot or beam and coinciding with the desired position for an application of at least one of the correction masses” in combination with the elements of claim 1.  Therefore claim 2 is objected as being dependent on a rejected claim but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3, line 4 recites “said impact being perceived by means of acceleration measurement systems,” which has no basis in claim 3.  It appears that “said impact being perceived by means of acceleration measurement systems” was intended to be removed as part of the amendment that removed “by impacting said wheel or said machine.”
In line 1, claim 4 recites “The method,” which based on claim 3 from which claim 4 depends should read “The machine.”  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2015/0042787 A1), hereafter Douglas ‘787 in view of Cullum (US 2005/0132786 A1), and in further view of Luetche (US 2004/0114154 A1).

As to claim 1, Douglas ‘787 teaches “[a] vehicle wheel balancing machine (FIGS. 1 and 2A, [0043], wheel servicing system 100 may be a wheel balancer) comprising  
a rotating shaft which supports a vehicle wheel (FIG. 1, shaft 102 supports wheel 114), 
a means for supporting said rotating shaft (FIG. 1, [0044], balancing system base 122), and 
force sensor means (FIG. 1 forces sensors 118 and 120) adapted to detect the imbalance forces generated during the rotation of said rotating shaft ([0044]); 
said 5machine further comprising accelerator means (FIG. 1 motor 104) adapted to accelerate said shaft and said wheel ([0043]) and angular sensor means for sensing an angular position (FIG. 1 shaft encoder 108, [0043] shaft encoder 108 provides rotational position information);  
said machine further comprising an electronic means (FIG. 1 CPU 110) adapted to process information obtained by said force sensor means ([0043]-[0044]) which determines the value and the position of correction masses adapted to compensate an imbalance present on said wheel ([0073]-[0074] and [0078]); 
said machine further comprising at least 10one fixed indicator means (FIG. 2A one of light sources 124) and at least one” “indicator means (FIG. 2A the other of light sources 124); 
said at least one” “indicator means” “being configured to project a light dot on said wheel (FIG. 2A; [0045]-[0047]); 
said at least one fixed indicator means being configured to project a luminous beam or a luminous dot, said at least one fixed indicator means having a fixed and known angle of incidence on the inner surface of said wheel ([0045]-[0047]; FIG. 2A each of light sources 124 projects light beams 126 127 having fixed angle on inner surface of wheel 114),” 
“the coincidence of said light dot with said luminous beam or luminous dot identifying the diameter of said wheel (coincidence of projected light beams 126 with 127 would result in a triangular configuration from which range distance from inner surface 210 to longitudinal axis 103 (wheel radius and therefore diameter) can be calculated).”
Douglas ‘787 does not disclose mechanisms for adjusting positioning of the light sources and therefore does not expressly teach at least one “moving” indicator means, said at least one moving indicator means “being moved by a motorized actuator means,” and said “moving” luminous point.”
Cullum teaches at least one “moving” indicator means (FIG. 2 movable scanner device 22 including lasers 26a, 26b, [0038]) and said at least one moving indicator means “being moved by a motorized actuator means (FIG. 2 stepper motors 28a, 28b, [0038])” and said “moving” luminous point (points generated by moving scanner device 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Cullum’s teaching of a movable laser scanner actuated by a stepper motor to the system disclosed by Douglas ‘787 such that one or both of light sources 124 are movable such as via a stepper motor.  The motivation would have been to increase the range of positions from which light sources can scan the inner surface of the wheel to provide more comprehensive coverage of the wheel contour.
The combination of Douglas ‘787 and Cullum does not expressly teach “wherein said moving indicator means is configured to position said light dot such that said light dot is coincident with said 15luminous beam or said luminous dot.”
Luetche (US 2004/0114154 A1) teaches utilizing coincident measurement beams for distance measurement (FIG. 1 beams 10 and 12; [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Luetche’s teaching of using point-converged measurement beams for triangulation-based distance measurement with the machine taught by Douglas as modified by Cullum such that one of Cullum’s disclosed stepper motors is configured to position the light dot disclosed by Douglas ‘787 and Cullum such that the light dot is coincident with said luminous beam or said luminous dot.  The motivation would have been to enable the machine to determine distance measurements of wheel features such as wheel radius that are intrinsically useful for wheel balancing operations.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas ‘787 in view of Cullum and Luetche, and in further view of Douglas US 2006/0042380 A1, hereafter Douglas ‘380.
As to claim 3, the combination of Douglas ‘787, Cullum, and Luetche teaches “[t]he machine according to claim 1 (Douglas ‘787: FIGS. 1 and 2A, [0043], method implemented by wheel servicing system 100),” but does not expressly teach “comprising an input command of a measured desired position of at least one of the correction masses is effected by pressing a 25button.”  
Douglas ‘380 teaches “comprising an input command of a measured desired position of at least one of the correction masses is effected ([0058] operator manually adjust placement position of an imbalance correction weight by inputs to microprocessor 12).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Douglas ‘380 teaching of providing for computerized user input to determine/adjust a desired position of a correction mass to the system disclosed by Douglas ‘787 as modified by Cullen.  The motivation would be to enable efficient (computerized) application of user judgement and corresponding input to determine or override/adjust a computed correction mass position (e.g., a correction plane or a particular point in a correction plane) as disclosed by Douglas ‘380. 
Douglas ‘380 discloses the input to the microprocessor for adjusting the position of the imbalance correction weight may be implemented by rotary knob input 18 ([0058]), but the combination of Douglas ‘787, Cullum, and Douglas ‘380 does not explicitly teach that such input may be via “pressing a button.”
In view of Douglas ‘380 teaching of manual user input to a microprocessor to adjust correction weight position, it would have been obvious to one of ordinary skill in the art before the date filing date, to have considered and utilized “pressing a button” since computer keys (buttons) are standard means of providing instructions to computers.

As to claim 4, the combination of Douglas ‘787, Cullum, and Douglas ‘380 teaches “[t]he method according to claim 3, wherein said measured desired position of said at least one of the correction masses is set manually (Douglas ‘380: [0058]).”

As to claim 5, the combination of Douglas ‘787, Cullum, and Luetche teaches “[t]he machine according to claim 1,” but does not teach “an input command of a measured desired position of at least one of the correction masses is effected by impacting said wheel, said impact being perceived by means of acceleration measurement systems.”  However, “an input command of a measured desired position of at least one of the correction masses is effected by impacting said wheel, said impact being perceived by means of acceleration measurement systems” recites an intended result that does not substantively limit the structure of the recited machine and is therefore not given patentable weight.

As to claim 6, the combination of Douglas ‘787, Cullum, and Luetche teaches “[t]he machine according to claim 1,” but does teach “an input command of a measured desired position of at least one of the correction masses is effected by impacting said machine, said impact being perceived by means of acceleration measurement systems.”  However, “an input command of a measured desired position of at least one of the correction masses is effected by impacting said machine, said impact being perceived by means of acceleration measurement systems” recites an intended result that does not substantively limit the structure of the recited machine and is therefore not given patentable weight.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863